PER CURIAM.
This is an appeal from the final decree, involving the same questions determined by us in this cause at the December term, 1921, No. 5902 (280 Fed. 532), the opinion filed April 28, 1922, on which an appeal had been taken, under section 129 of the Judicial Code (Comp. St. § 1121), from an interlocutory order appointing a receiver of the assets of appellant. The decree in this cause was rendered and submitted to this court on the same record, as in No. 5902. For the reasons stated in the opinion in No. 5902, the decree is affirmed.